Citation Nr: 1514702	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there was clear and unmistakable error in a March 1989 rating decision that denied service connection for degenerative disc disease at L5-S1.  	  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from June 1982 to March 1986 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a final March 1989 rating decision, the RO denied service connection for degenerative disc disease at L5-S1.  The Veteran did not perfect an appeal of that rating decision and did not submit new and material evidence within one year.   

2.  The March 1989 rating decision is supported by evidence then of record and was consistent with the law and regulations then in effect.  There is no showing that the correct facts known at the time were not before the adjudicator, that the law then in effect at that time was incorrectly applied, and that the result would have been manifestly different to the extent any error did exist.     



CONCLUSIONS OF LAW

1.  The March 1989 rating decision, which denied service connection for degenerative disc disease at L5-S1, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).   

2.  There is no clear and unmistakable error in the March 1989 rating decision that denied service connection for degenerative disc disease at L5-S1.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2014); 38 C.F.R. §§ 3.104(b), 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the clear and unmistakable error issue on appeal, the VCAA and its implementing regulations are not applicable to claims alleging clear and unmistakable error in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15  Vet. App. 165 (2001).  Therefore, no further discussion of the duty to notify and assist is warranted for the clear and unmistakable error issue on appeal.  


II.  Clear and Unmistakable Error

In July 1988, the Veteran filed a claim for service connection for a fractured back condition.    

In a March 1989 rating decision, the RO granted service connection for a compression fracture of the lumbar spine at T12 and L1 and assigned a noncompensable evaluation for that disability.  In the same rating decision, the RO denied service connection for degenerative disc disease at L5-S1.  The Veteran submitted notice of disagreement (NOD) in May 1989 with denial, and the RO issued a statement of the case (SOC) in June 1989.  However, he did not perfect an appeal of that claim by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  Therefore, the March 1989 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  This fact is not in dispute.  

In the final March 1989 rating decision, the RO specifically found that, although service treatment records documented a service-connected parachute injury (a compression fracture at T12 and L1), X-rays in service treatment records did not reveal degenerative disc disease at L5-S1.  In addition, although X-rays dated within one year of separation from service in October 1986 were interpreted by a VA examiner to reveal early degenerative disc change at L5-S1, this diagnosis was attributed to an intercurrent injury in October 1986.  The RO made similar findings in the final June 1989 SOC.  Thus, the Veteran's degenerative disc change at L5-S1 was not service-connected by the RO on either a direct or presumptive basis.  

Accordingly, because the March 1989 rating decision is final on the issue of service connection for degenerative disc disease at L5-S1, it is only subject to reversal or amendment if it contains clear and unmistakable error.  38 C.F.R. § 3.105(a).

A rating decision becomes final if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2014).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).   

If an earlier decision contained clear and unmistakable error, the prior decision must be reversed or revised.  38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).  

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App.  109, 112 (1999); Russell, 3 Vet. App. at 313-14.   A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  "[T]he alleged error must be 'undebatable,' not merely 'a disagreement as to how the facts were weighed or evaluated.'"  Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The Court has recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Indeed, whether it is "reasonable to conclude" that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  Id.  

The Veteran has raised the issue of whether there was clear and unmistakable error in the March 1989 rating decision, which denied service connection for degenerative disc disease at L5-S1.  His primary contention is that, based on the evidence of record and the law in effect in March 1989, the RO should have granted service connection for degenerative disc disease at L5-S1.  He has claimed that the RO failed to consider probative evidence of lumbar back pain and radiculopathy to the lower extremities in the service treatment records.  In this regard, his arguments allege that the correct facts known at the time or constructively known at the time were not before the adjudicator.  In addition, he has made several additional, sometimes inconsistent arguments regarding clear and unmistakable error.  He has stated that the January 1989 VA orthopedic examiner failed to review service treatment records, making the VA examination inadequate.  In addition, the Veteran argued that the RO erred by calling the Veteran's lumbar spine condition congenital because there was no evidence to support a spina bifida diagnosis in the record.  Moreover, and somewhat inconsistently with the previous argument, the Veteran has contended that the RO failed to consider whether the congenital, preexisting spina bifida disability was aggravated by the in-service parachute injury, causing further back disability.  See July 2014 hearing testimony; December 2011 clear and unmistakable error motion.     

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  As a threshold matter, the Board finds that the arguments advanced by the Veteran at the June 2014 hearing allege clear and unmistakable error with the requisite specificity, in particular the argument regarding the correct facts not being before the RO in March 1989.  See Simmons, 17 Vet. App. at 114.  The Board will therefore adjudicate the merits of the Veteran's clear and unmistakable error claim.   

At the time of the March 1989 rating decision, applicable VA law provided that "for disability resulting from personal injury or disease contracted in the line of duty ... in the active military, naval, or air service, during other than a period of war, the United States will pay to any Veteran thus disabled ... compensation as provided in this subchapter ...."  38 U.S.C. § 331 (West 1988) [now codified at 38 U.S.C.A. § 1131].

At the time of the March 1989 rating decision, applicable VA law provided that service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (1989). 
  
At the time of the March 1989 rating decision, applicable VA law provided that, in order to establish presumptive service connection as chronic disease, arthritis must manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 301, 312, 313 (1988) [now codified at 38 U.S.C.A. §§ 1101, 1112, 1113]; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1989).  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (1989).

At the time of the March 1989 rating decision, applicable VA law provided that, for the presumption of service connection for chronic disease, the factual basis may be established by medical evidence, competent lay evidence or both.  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Lay evidence should describe the material and relevant facts as to the veteran's disability observed within such period, not merely conclusions based upon opinion.  The chronicity and continuity factors outlined in § 3.303(b) will be considered.  The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia will be accepted as a chronic disease whether diagnosed as acute or chronic.  Unless the clinical picture is clear otherwise, consideration will be given as to whether an acute condition is an exacerbation of a chronic disease.  38 C.F.R. § 3.303(b) (1989).

At the time of the March 1989 rating decision, applicable VA law provided that for the presumptive of service connection for chronic disease, evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.303(d) (1989).

Upon review of the evidence of record and the law in effect in March 1989, the Board finds no clear and unmistakable error in the March 1989 RO decision.  See 38 C.F.R. § 3.105(a).  

The Veteran's central argument for clear and unmistakable error is that, based on the evidence of record and the law in effect in March 1989, the RO should have granted service connection for degenerative disc disease at L5-S1.  He has claimed that the RO failed to consider probative evidence of lumbar back pain and radiculopathy to the lower extremities in the service treatment records.  In this regard, his arguments indicate that the correct facts known at the time or constructively known at the time were not before the adjudicator in March 1989.  

On this issue, the Board notes that rating decisions were not required to set forth in detail the factual bases for their decisions before the February 1, 1990, effective date of 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board was presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  The evidence need not have been specifically addressed or discussed by RO's decision.  According to Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), ROs were not required to specifically mention in their rating decisions the evidence that they considered.  See also Hauck v. Nicholson, 403 F.3d 1303 (Fed. Cir. 2005) (noting that rating decisions were not required to set forth in detail the factual bases for their decisions before the February 1, 1990 effective date of 38 U.S.C.A. § 5104(b)).  

The Court, in Eddy v. Brown, 9 Vet. App. 52, 58 (1996) held that silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record.  That is, the mere fact that the RO did not list or discuss evidence does not mean that it did not consider it.  Eddy, 9 Vet. App. at 58.    In Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004), the Federal Circuit held that RO decisions, prior to February 1990, were presumptively valid in the absence of reasons and bases, as ROs were not required to provide reasons and bases prior to February 1990.  In fact, prior to February 1, 1990, when 38 U.S.C. § 5104(b) was added to the law, rating decisions routinely lacked such specificity as to the evidence considered or the regulations applied.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).

Notwithstanding the above case law, failure of the RO to consider "highly probative evidence," in violation of the regulation requiring adjudications to be based on all the evidence of record (38 C.F.R. § 3.303(a)), could still constitute a viable theory of clear and unmistakable error.  Crippen, 9 Vet. App. at 421.  Such a situation is not the same as merely challenging the weighing or evaluation of evidence.  Id.   However, it still must be "clear on its face" that a particular piece of highly probative evidence had not been considered by the RO.  Id.  In this regard, the RO must have actually used language that denied the existence of the highly probative evidence.  Id. at 422.  See e.g., Russell v. Principi, 3 Vet. App. 310, 321 (1992) (despite existence of in-service audiometric test showing hearing loss in both ears, 1972 RO decision found that "service records do not indicate defective hearing while on active duty").    

More recently, in Bouton v. Peake, 23 Vet. App. 70, 71-73 (2008), the Court explained that an RO's denial of the existence of evidence in the claims file, was sufficient to satisfy the first and second clear and unmistakable error requirements (i.e., either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, and an error occurred based on the record).  That is, in Bouton, the RO's denial of the existence of medical documents evidencing depression secondary to service-connected disability and its failure to follow the regulation requiring that it base its determination on all evidence of record, was an error sufficient to satisfy the first and second clear and unmistakable error  requirements.  23 Vet. App. at 72.  Regardless, such error cannot constitute clear and unmistakable error unless it is the type of error that would have manifestly changed the outcome of the RO's decision.  Id.  It follows that clear and unmistakable error can only be shown in such instance where all evidence at the time of the prior RO decision "militated in support of the claim."  Bouton, 23 Vet. App. at 72 (quoting Crippen, 9 Vet. App. at 422).    

With regard to the correct facts being before the RO in March 1989, in the present case, it is not clear on its face that the RO in March 1989 failed to consider the Veteran's service treatment records showing lumbar spine and bilateral leg pain.  Moreover, in the March 1989 rating decision, the RO did not deny the existence of this evidence in the claims file, rather it chose not to directly mention every single piece of evidence.  Specifically, in the March 1989 rating decision, the RO directly referenced treatment for low back pain in the Veteran's service treatment records in 1982 and 1983, as well as the post-service evidence at that time of continuing low back problems.  On this basis, the RO granted service connection for a compression fracture of the lumbar spine at T12 and L1.  With regard to radiculopathy, although the RO did not directly reference the several instances of radiculopathy noted in the service treatment records, it did not deny them either.  

The Board also observes that a March 1983 service treatment record documented "non-radicular" low back pain, and an August 1983 service treatment record mentioned there was no radiation to the legs for the low back pain with a normal straight leg raise test.  Moreover, significantly, in March 1989, there was no post-service evidence of radiculopathy in the record.  The RO noted in the March 1989 rating decision that the Veteran's January 1989 sensory examination was intact, deep tendon reflexes and knee jerks were plus two, and ankle jerks were plus two and symmetrical.  The January 1989 VA examiner indicated there was no radicular component to the Veteran's low back pain.  The November 1988 VA examiner also stated there was no radiation of pain to the legs.  Therefore, the evidence of record in March 1989 was mixed and debatable in supporting incurrence of radiculopathy during service.  

In light of the above, the Veteran's argument seems to be a disagreement with the manner in which the RO weighed or evaluated the available evidence, which does not amount to a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  The RO weighed the evidence before it and applied the law to find that the Veteran was not entitled to service connection for degenerative disc disease at L5-S1.  In the March 1989 rating decision, the RO discussed the fact that the January 1989 VA examiner found that the Veteran's narrowing of L5-S1 disc space in November 1988 X-rays was compatible with early degenerative disc change.  Earlier October 1986 private X-rays within one year of service also noted a similar finding.  Thus, it appears the RO correctly considered whether or not the evidence demonstrated a chronic disease (arthritis) within one year of separation from service, in terms of presumptive service connection.  However, the RO ultimately weighed the evidence and determined that X-rays during service did not show any abnormality in the lumbar spine at L5-S1 and that any early degenerative disc change shown within one year of service was due to an intercurrent injury that occurred in October 1986, according to private treatment records dated in October 1986.  Therefore, the facts known at the time were before the adjudicator.  Bouton, 23 Vet. App. at 72.  It is also not shown that all evidence at the time of the prior RO decision in March 1989 "militated in support of the claim."  Id.  The RO made a permissible application of the law to the facts, in determining presumptive service connection based on chronic disease (arthritis) within one year of service was not warranted at that time due to intercurrent injury to the lumbar spine.   

Moreover, at the time of the March 1989 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the March 1989 decision and was a signatory to the determination.  The opinion that the Veteran was not entitled to service connection for degenerative disc disease at L5-S1 was supported by the medical member of the panel, and the RO could have relied on his medical judgment in deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  That is, prior to the 1991 Colvin decision, VA was not required to rely upon independent medical evidence to support its medical conclusion.  Both the Board and the RO's common practice at that time was to use their own medical judgment by way of a medical member of a panel.  See e.g., Austin v. Brown, 6 Vet. App. 547, 549 (1994).  As the March 1989 rating decision was ascribed to by the medical member of the panel, it cannot be said that the pertinent evidence of record supported the Veteran's position. 

In addition, to the extent it can be argued that an error occurred by the RO in the March 1989 rating decision in failing to consider certain evidence, it is not absolutely clear that a different result would have ensued if not for that alleged error.  Fugo, 6 Vet. App. 43-44.  In other words, the Board cannot be sure that the overall outcome of the claim would have been manifestly different but for any error.  Fugo, 6 Vet. App. at 43-44.  In summary, reasonable minds could have differed as to whether the evidence and law in March 1989 entitled the Veteran to service connection for degenerative disc disease at L5-S1, on either a direct or presumptive basis.  That is, the outcome was still debatable at that time, based on the mixed evidence of record.  Therefore, any error present cannot be clear and unmistakable in this case.  Id.  

The Board now turns to another one of the Veteran's clear and unmistakable error arguments - specifically, the January 1989 VA orthopedic examiner failed to review service treatment records, thereby making the VA examination inadequate.  The Veteran implies that the RO should have secured another VA examination prior to its March 1989 decision.  However, a breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey  v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382.  In fact, in Cook v. Principi, 318 F.3d 1334 (2002), the Federal Circuit held that a breach of a duty to assist does not constitute clear and unmistakable error and that an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Thus, this particular argument is not persuasive.  

In addition, the Veteran argued that the RO committed clear and unmistakable error by calling the Veteran's lumbar spine condition "congenital," in that there was no evidence in the record at that time to support a spina bifida diagnosis.  See June 2014 hearing testimony at page 10.  However, this allegation is untrue.  That is, at the time of the March 1989 rating decision, private X-rays dated in October 1986 did assess the Veteran as having spina bifida at S1.  Thus, there was a basis in the record for this diagnosis.  As such, this particular argument is not persuasive.  

Finally, and somewhat inconsistent in light of the previous argument, the Veteran has contended that the RO failed to consider whether the congenital, preexisting spina bifida disability was aggravated by the in-service parachute injury, causing further back disability.  See December 2011 clear and unmistakable error motion.  However, there was no medical evidence of record in March 1989 discussing aggravation of a congenital, preexisting spina bifida disability.  Therefore, there is no telling reason why the RO would have addressed this legal theory in March 1989.  Moreover, certain X-rays of record in March 1989 did not even reveal spina bifida.  Therefore, it was at least debatable as to whether the condition was even present.  Furthermore, it is not absolutely clear that a different result would have ensued if this additional legal theory had even been considered.  Fugo, 6 Vet. App. 43-44.       

In summary, based on the foregoing, the Board finds that the March 1989 rating decision is supported by evidence then of record and was consistent with the law and regulations then in effect.  There is no showing that the correct facts known at the time were not before the adjudicator, that the law then in effect at that time was incorrectly applied, and that the result would have been manifestly different to the extent any error did exist.   

Therefore, the Board finds no clear and unmistakable error in the March 1989 rating decision that denied service connection for degenerative disc disease at L5-S1.  38 C.F.R. § 3.105(a).  The benefit-of-the-doubt doctrine is inapplicable to clear and unmistakable error motions, and this claim must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).   


ORDER

The appeal as to whether there was clear and unmistakable error (CUE) in a March 1989 rating decision that denied entitlement to service connection for degenerative disc disease at L5-S1 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


